Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on 06/29/2021 in which claim 1-23 are presented for examination.
					Status of claims
2.	Claims 1-23 are pending, of which claims 1, 17 and 18 are in independent form. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	3.	Claims 1, 3 and 18 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Kung(US PG Pub 2006/0184540) published on August 17, 2006.

	As per claim 1,  Kung teaches:  A computer-based method comprising: 
receiving an indication from a computer's operating system that a user has performed a first action that may have caused a context menu with a paste option to open on a screen of the computer(fig 10 Para[0080-0081]user makes right click for opening the cut and paste menu on the display, as taught by Kung); 
	subsequently receiving an indication from the computer's operating system that the user has performed a second action at the computer that may have amounted to a selection of the paste option on the context menu(fig 10 Para[0080-0081]user makes right click for opening the cut and paste menu on the display and user makes a subsequent selection of the operation such as cut, copy paste, as taught by Kung); and 
	in response to the indication from the computer's operating system that the user has performed the second action, determining if the second action by the user amounted to a selection of the paste option on the context menu and thereby cause a paste action to occur(fig 10 Para[0080-0081]user makes right click for opening the cut and paste menu on the display and user makes a subsequent selection of the operation such as cut, copy paste which enable users to perform simultaneous operations(e.g. paste) on plural files. , as taught by Kung).

	As per claim 3, Kung teaches wherein the first action at the computer is a right mouse click or some other mouse click that the computer responds to by opening the context menu (Para[0014] disclose right click on the menu, as taught by Kung).

	As per claim 18, Kung teaches A computer system comprising: 
a monitor application server (Para[0062] user interact with the application server, as taught by Kung); and 
a computer connected to the monitor application server via a network connection, wherein the computer comprises: 
a keyboard, a computer mouse, a screen, an operating system (Para[0124] disclose monitor, mouse and keyboard, as taught by Kung), and a computer-based agent, wherein the computer-based agent is configured to: 
	receive an indication from the operating system that a user has performed a first action with the mouse that may have caused a context menu with a paste option to open on the screen, wherein the first action with the mouse is a right mouse click or some other mouse click that the computer responds to by opening the context menu(fig 10 Para[0080-0081]user makes right click for opening the cut and paste menu on the display, as taught by Kung); 
subsequently receive an indication from the operating system that the user has performed a second action with the mouse that may have amounted to a selection of the paste option on the context menu, wherein the second action with the mouse is a left mouse click or some other mouse click that will select an option on the context menu if an on-screen pointer or mouse cursor is positioned within an on-screen boundary for that option at the time of the click(fig 10 Para[0080-0081]user makes right click for opening the cut and paste menu on the display and user makes a subsequent selection of the operation such as cut, copy paste, as taught by Kung); and 
in response to the indication from the computer's operating system that the user has performed the second action with the mouse, determine if the second action with the mouse amounted to an actual selection of the paste option on the context menu and thereby cause a paste action to occur(fig 10 Para[0080-0081]user makes right click for opening the cut and paste menu on the display and user makes a subsequent selection of the operation such as cut, copy paste which enable users to perform simultaneous operations(e.g. paste) on plural files, as taught by Kung).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 2, 16-17 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Kung(US PG Pub 2006/0184540) published on August 17, 2006 in view of Meier(US PG Pub 2017/0154188) published on June 01, 2017.

	As per claim 2 and 19, Kung does not explicitly teach  creating a notification of the paste action in response to determining that the second action by the user caused the paste action to occur.
On the other hand, Meier teaches creating a notification of the paste action in response to determining that the second action by the user caused the paste action to occur (Para[0122][0127]cut and paste action are blocked and notified to the user, as taught by Meier).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kung invention with the teaching of Meier because doing so would result in increased security by protecting the data by preventing the unauthorized users from copying, sharing, viewing or editing a digital document according to the digital rights management status assigned to the document based on a document classification.

	As per claim 16, the combination of Kung and Meier teaches sending the notification from a computer-based agent on the computer over a network connection to a monitor server (Para[0055], as taught by Meier).	

	As per claim 17, Kung teaches A computer-based method comprising: 
receiving an indication from a computer's operating system that a user has performed a keyboard action at a computer that included one or more key presses on a keyboard that caused the computer to perform a keyboard-initiated paste action (Para[0131] discloses cut ans paste menu being displayed corresponding to keyboard input, as taught by Kung); 
		if the one or more keys pressed match an entry in the list of key presses and/or key press combinations, then concluding that the keyboard action by the user caused the keyboard-initiated paste action to occur(fig 10 Para[0080-0081]user makes right click for opening the cut and paste menu on the display and user makes a subsequent selection of the operation such as cut, copy paste which enable users to perform simultaneous operations(e.g. paste) on plural files, as taught by Kung); 
	Kung does not explicitly teach comparing the one or more key presses against a list of key presses and/or key press combinations, stored in a computer-based data store, that, if pressed, would cause the computer to perform the keyboard-initiated paste action; and creating a notification of the keyboard-initiated paste action.
	On the other hand, Meier teaches comparing the one or more key presses against a list of key presses and/or key press combinations, stored in a computer-based data store, that, if pressed, would cause the computer to perform the keyboard-initiated paste action(Para[0119] action such as cut and paste from approved source or destination  in the whitelist are allowed.  It is obvious to one with an ordinary skill in the art that action being compared to the action stored in the white list, as taught by Meier);
and creating a notification of the keyboard-initiated paste action (Para[0127] notify someone regarding the cut/copy action to the clipboard, as taught by Meier).

	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kung invention with the teaching of Meier because doing so would result in increased security by protecting the data by preventing the unauthorized users from copying, sharing, viewing or editing a digital document according to the digital rights management status assigned to the document based on a document classification.

	3.	Claims 4-12 and  20-23are rejected under 35 U.S.C 103 as being unpatentable over Kung(US PG Pub 2006/0184540) published on August 17, 2006 in view of Kay(US 8843820) patented on September 23, 2014.

	As per claim 4, Kung does not explicitly teach further comprising: requesting information about an open context menu from an accessibility application programming interface (API) on the computer after receiving the indication from the computer's operating system that the user has performed the first action; and 
receiving information about an open context menu on the computer from the accessibility API.
	On the other hand, Kay teaches further comprising: requesting information about an open context menu from an accessibility application programming interface (API) on the computer after receiving the indication from the computer's operating system that the user has performed the first action (Col 18 Ln 1-25 discloses  accessing a context menu API associated with the parent extension 308, which may, e.g., provide additional items within a pop-up window provided in response to a "right-click" of the mouse, as taught by Kay); and 
receiving information about an open context menu on the computer from the accessibility API (Col 18 Ln 1-25, as taught by Kay).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kung invention with the teaching of Meier because doing so would result in increased security by allow employees to securely download browser extensions without fear that those extensions may access internal human resources servers or production networks.

	As per claim 5, the combination of Kung and Kay teaches wherein the information about the open context menu includes information about whether the open context menu has a paste option(fig 10, as taught by Kung).

	As per claim 6, the combination of Kung and Kay teaches further comprising: obtaining a handle for an in-focus window at the computer from a user interface at the computer before requesting information about the open context menu from the accessibility API, wherein the in-focus window at the computer is the open context menu (fig 32-34 Para[0115-0116], as taught by Kung).

	As per claim 7, the combination of Kung and Kay teaches wherein the request for information about the open context menu includes the handle for the in-focus window (fig 32-34, as taught by Kung).

	As per claim 8 and 22, the combination of Kung and Kay teaches wherein the information about the open context menu from the accessibility API includes information that defines an on-screen boundary for a paste option on the open context menu (Para[0077][0101-103], as taught by Kung).

	As per claim 9, the combination of Kung and Kay teaches wherein the second action that the user has performed at the computer is a left mouse click or some other mouse click that will select an option on the context menu if an on-screen pointer or mouse cursor is positioned within an on-screen boundary for that option at the time of the click(Para[0058][0077-0078][0101-103], as taught by Kung).

	As per claim 10, the combination of Kung and Kay teaches wherein the indication from the computer's operating system that the user has performed the second action at the computer comprises information about the on-screen mouse cursor's position at the time of the click (fig 10 e.g. 204, as taught by Kung).

	As per claim 11, the combination of Kung and Kay teaches wherein determining if the second user action amounted to a selection of the paste option on the context menu comprises: comparing the information about the on-screen mouse cursor's position at the time of the click to on-screen boundary for a paste option on the open context menu (Para[0075-0080], as taught by Kung).

	As per claim 12, the combination of Kung and Kay teaches further comprising: concluding that the second user action amounted to a selection of the paste option on the context menu if the on-screen mouse cursor's position at the time of the click was within the on- screen boundary for the paste option on the open context menu (Para[0075-0080], as taught by Kung).

	As per claim 20, the combination of Kung and Kay teaches wherein the computer-based agent is configured to: obtain a handle for an in-focus window at the computer from the user interface(fig 32-34, as taught by Kung); request information about an open context menu from an accessibility application programming interface (API) on the computer, where the request to the accessibility API includes the handle for the in-focus window(fig 32-34 Para[0115-0116], as taught by Kung); and receive information about the open context menu from the accessibility API on the computer(Col 18 Ln 1-25, as taught by Kay).

	As per claim 21, the combination of Kung and Kay teaches wherein the information about the open context menu includes information about whether the open context menu has a paste option(fig 23, as taught by Kung).

	As per claim 23, the combination of Kung and Kay teaches wherein the indication from the computer's operating system that the user has performed the second action with the mouse includes information about the on-screen pointer or mouse cursor's position at the time of the click(Para[0075-0080], as taught by Kung), and wherein the computer-based agent determines if the second user action amounted to a selection of the paste option on the context menu(Para[0075], as taught by Kung) by a process that comprises: 
comparing the information about the on-screen mouse cursor's position at the time of the click to on-screen boundary for a paste option on the open context menu (Para[0075-0080], as taught by Kung); and concluding that the second user action amounted to a selection of the paste option on the context menu if the on-screen mouse cursor's position at the time of the click was within the on- screen boundary for the paste option on the open context menu (Para[0075-0080], as taught by Kung).

	3.	Claims 13-14 are rejected under 35 U.S.C 103 as being unpatentable over Kung(US PG Pub 2006/0184540) published on August 17, 2006 in view of Kay(US 8843820) patented on September 23, 2014 in further view of Meier(US PG Pub 2017/0154188) published on June 01, 2017.

	As per claim 13, the combination of Kung and Kay teaches further comprising, after concluding that the second user action amounted to a selection of the paste option on the context menu (Para[0075], as taught by Kung): collecting data from the clipboard at the computer (Para[0075-0077], as taught by Kung); 
	the combination of Kung and Meier does not teach and including the data collected from the clipboard with a notification of the paste action.
	On the other hand Meier teaches including the data collected from the clipboard with a notification of the paste action (Para[0117-0127] notified to the user, as taught by Meier).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kung and Kay invention with the teaching of Meier because doing so would result in increased security by protecting the data by preventing the unauthorized users from copying, sharing, viewing or editing a digital document according to the digital rights management status assigned to the document based on a document classification.

	As per claim 14, the combination of Kung, Meier and Kay teaches further comprising, after concluding that the second user action amounted to a selection of the paste option on the context menu: collecting information about a user session that included the paste action (Para[0075-0077], as taught by Kung); 
and/or collecting information about a process or application in which the paste action occurred; and including the information about the user session and/or the information about the process of application with a notification of the paste action (Para[0117-0127] notified to the user, as taught by Meier).
 
	3.	Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Kung(US PG Pub 2006/0184540) published on August 17, 2006 in view of Kay(US 8843820) patented on September 23, 2014 in further view of SIRCAR (US PG Pub 2016/0380931) published on December 29, 2016.

	As per claim 15, the combination of Kung and Kay does not teach further comprising, after concluding that the second user action amounted to a selection of the paste option on the context menu: causing the computer to capture a screenshot; and including the screenshot with the notification.
	On the other hand, Sircar teaches further comprising, after concluding that the second user action amounted to a selection of the paste option on the context menu: 
causing the computer to capture a screenshot (Para[0019] discloses taking screen shot, as taught by Sircar); and 
including the screenshot with the notification(Para[0019] notification sent to the user, as taught by Sircar).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kung and Kay invention with the teaching of Sircar because doing so would result in increased security by notifying the user regarding any unauthorized screen shot.
						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, May 7, 2022